DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/18/201 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "crimp ring" in lines 3.  There is insufficient antecedent basis for this limitation in the claim. The examiner will treat the limitation of “crimp ring” to mean “crimp tube” as described in Claim 1 for examining purposes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication to Hill 2014/0133808US.
In terms of claim 1,  Hill teaches a fiber optical connector assembly (Figure 9a-17b), comprising: an outer connector housing (Figure 9a: 116) with a longitudinal bore (middle of 116) configured to accept and secure a first fiber optic connector assembly (Figure 9a: 116 accept 114); the first fiber optic connector assembly further comprises a backpost (Figure 9b: 126), a crimp tube (Figure 9b: 113) assembly further comprises an inner lip (Figure 11: at 137 when 113 is deformed to fit within groove 137) received within an annular recess formed within the backpost (Figure 11: 133/137); and wherein applying a radial force about an outer surface of the crimp tube assembly secures the lip within the annular recess, thereby increasing tensile pull strength of the first fiber optic connector assembly (Figure 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Hill 2014/0133808US in view of the US Patent Application Publication to Vo 2005/0281510US.
In regards to Claim 2-6, Hill teaches the device of claim 1, Hill does not teach wherein an access port is formed through the crimp ring for injecting epoxy within a cavity formed within the longitudinal bore; wherein the epoxy secures a cable jacket to an inner surface of the crimp tube assembly; wherein the cable jacket is a duct; wherein the cable jacket is scored exposing strength members, and further wherein the injected epoxy secures the exposed strength members with the crimp tube assembly; wherein the strength members are not fiber strands such as Kevlar.
Vo does teach wherein an access port (Figure 4: opening of 40 that extends to opening shown in Figure 8: 66) is formed through the crimp ring (see the opening of 40 extends into the area hold jacket portion 30) for injecting epoxy within a cavity formed within the longitudinal bore ([0039]); wherein the epoxy secures a cable jacket to an inner surface of the crimp tube assembly (See Figure 4 and 8; [0039]); wherein the cable jacket is a duct (Figure 8: 30); wherein the cable jacket is scored exposing 
In terms of claim 10, 12, 13, and 14, Hill teaches A crimp tube assembly, comprising: a longitudinal bore (Figure 9b: middle of 116); a first end with an inner lip; a first crimp zone, a second crimp zone and a third crimp zone (See Crimp Zone shown below) wherein the first crimp zone secures the lip to a backpost of a fiber optic connector (See area of 133 /137 as shown in Figure 9b); wherein the second crimp zone seals the crimp tube against the fiber optic cable (area of 113).
Hill does not teach an access port for injecting a resin for bond a cable jacket within the longitudinal bore and wherein the third crimp zone secures the crimp tube against the fiber optic cable and the inject resin.
Vo does teach wherein an access port (Figure 4: opening of 40 that extends to opening shown in Figure 8: 66) is formed through the crimp ring (see the opening of 40 extends into the area hold jacket portion 30) for injecting epoxy within a cavity formed within the longitudinal bore ([0039]); wherein the epoxy secures a cable jacket to an inner surface of the crimp tube assembly (See Figure 4 and 8; [0039]); wherein the 
In regards to claims 11 and 15, Hill and Vo teaches the device of claim 10, Hill and Vo do not teach wherein the tube is octagonal or eight sided and wherein the pull strength on the fiber optical cable is about 650 N to 670N. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to modify the tube to be octagonal in shape in order to provide coupling with a corresponding octagonal socket, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of an eight side figured in order to make the tube compatible with corresponding octagonal connector or adapter devices.  Further, It would have been obvious to one of ordinary skill in the art before the effective filing date  In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

 



    PNG
    media_image1.png
    258
    587
    media_image1.png
    Greyscale

Claim 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Hill 2014/0133808US in view of the US Patent Application Publication to Vo 2005/0281510US and further in view of the US Patent Application Publication to Lu 2008/0310796US.
In regards to claims 7 and 9, Hill teaches the device of claim 1. Hill does not teaches wherein the outer connector housing further comprises a coupling nut, the 
Lu does teaches wherein the outer connector housing further comprises a coupling nut (Figure 3: 140), the coupling nut is threaded onto an adapter (26); wherein a ring (48) seals a first end of the fiber optic connector assembly against environmental ingress (Figure 3). It would have been obvious to one of ordinary skill in art to modify the outer housing to have an adapter (26) and a coupling nut at the end to protect and cap the tip of the connectors from gathering dust due to environmental conditions.
Hill and Lu do not teach wherein the end ring seal is shape as a square. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the ring seal to have a square shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, one would have been motivated to select the shape of a square to match the coupling ring seal with corresponding lock or socket for mating to other connector or adapter assemblies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                

                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874